Citation Nr: 1316061	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  09-24 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for heel spurs.

3.  Entitlement to service connection for residuals of a torn tendon of the right foot with Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983, from September 1996 to May 1997, from April 1999 to September 1999, and from December 2003 to January 2005, with additional reserve component service indicated by the record. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions dated in November 2007 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claims were previously before the Board in September 2012.  The Board remanded these claims for further development and readjudication.  


REMAND

With respect to service connection for plantar fasciitis, the agency of original jurisdiction (AOJ) denied the claim because it concluded that the Veteran's disability pre-existed his most recent period of active duty service and was not aggravated thereby.  In this regard, the Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated thereby.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b)  (2012).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993).  

A review of the record shows that an examination dated in April 2003, conducted prior to the Veteran's fourth period of active duty service, documented bilateral plantar fasciitis.  Service treatment records from the Veteran's most recent period of service do not show a diagnosis of or treatment for any podiatry complaints. However, the Veteran has repeatedly contended that he suffered from foot pain during his service in Iraq in 2004.  Additionally, it is undisputed that the Veteran is currently diagnosed with bilateral plantar fasciitis.  To this end, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a)  (West 2002); 38 C.F.R. § 3.303(a)  (2011); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran was afforded a VA examination in December 2012 with a staff physician.  Unfortunately, the examiner indicated that he did not review the claims file, noting only review (with copying and pasting into the examination report) of VA treatment records.  

With respect to the claimed heel spurs and residuals of a torn tendon of the right foot with Achilles tendonitis, the Veteran contends that he began to experience bilateral foot pain and right ankle pain as a result of walking over rocky ground during his service in Iraq.  To this end, the Veteran's STRs are absent any documentation of complaints pertaining to his feet.  However, this absence of documentation is consistent with the Veteran's contentions, in that he has stated he did not seek treatment for his foot pain during military service. 

With respect to the Veteran's contentions of in-service foot and ankle symptomatology, the Board notes that, as indicated above, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a)  (West 2002); 38 C.F.R. § 3.303(a)  (2011); see also Jandreau, supra; Buchanan, supra.  It is undisputed that the Veteran is currently diagnosed with bilateral heel spurs, Achilles tendonitis of the right foot, and chronic tendonitis of the right peroneus brevis. 

As noted above, the December 2012 examiner did not review the claims file.  Additionally, he indicated that he could not make a determination concerning the Veteran's claims for service connection for the claimed heel spurs/hallux valgus without resorting to speculation as there was no in-service documentation of foot complaints.  Accordingly, a new opinion is necessary, as the mere lack of treatment notes, without taking into account the Veteran's lay statements regarding the onset and continuation pain, without any further explanation, is not adequate to address the issue .

The Board additionally notes that the examiner also diagnosed the Veteran with pes planus, but noted on the next line of the report that the condition was not found in the past and the examiner could not "see" flat feet.  The Board notes that service connection for flat feet is not currently on appeal and has apparently not been claimed by the Veteran or shown in voluminous treatment reports prepared with respect to the Veteran's feet.

The Board additionally notes that private podiatry notes have been associated with the record in March 2013, after the December 2012 VA examination.  A May 2007 treatment note indicates that the Veteran had pain on and off for the prior three years, which had recently worsened.  The impression was chronic Achilles tendonitis with insertional calcification and chronic plantar fasciitis bilaterally.  A June 2012 treatment note indicates that the Veteran had right ankle pain since returning from Iraq.    

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The most recent VA examination is insufficient because the examiner did not review the claims file and did not provide an adequate explanation for the conclusions reached.  Accordingly, a new examination is necessary.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  This time, the AOJ must obtain a sufficient opinion from a podiatrist other than the doctor who provided the December 2012 examination.

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)  (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine where he has been treated for any foot problems.  Associate any outstanding VA treatment records with the claims folder, virtual or paper.  Take action necessary to obtain any private treatment records that have not already been obtained.

2.  Thereafter, arrange for the Veteran to undergo a VA examination with a podiatrist to determine the nature and etiology of the any plantar fasciitis, heel spurs, and residuals of a torn tendon of the right foot with Achilles tendonitis.  (The examiner must review the Veteran's claims file in conjunction with the examination.)  All appropriate diagnostic testing should be undertaken.  All pertinent pathology should be annotated in the examination report.  The examiner should take a detailed history from the Veteran, especially with respect to his symptoms during active duty service.

(a) Following review of the claims file and examination of the Veteran (to include the results of any diagnostic studies completed), the examiner should opine as to whether the Veteran had plantar fasciitis during his period of service from December 2003 to January 2005.  If so, an opinion should be provided as to whether plantar fasciitis clearly (undebatably) pre-existed this period of service and clearly (undebatably) did not undergo a worsening during this period of service.  (The examiner should specifically account for the Veteran's report of pain during this period of service.)  The examiner should also provide an opinion as to whether currently shown plantar fasciitis is traceable to what the Veteran experienced in service.

(b)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the diagnosed heel spurs and Achilles tendonitis (as a residual of a torn tendon of the right foot) had their onset in service or are otherwise related to a disease or injury incurred in any period of active service.  In answering this question, the examiner should obtain from the Veteran a complete medical history to include information concerning the onset of symptoms.

In addressing the questions above, the examiner should include a complete explanation for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptomatology in service and thereafter should be set forth in detail. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


